EXECUTION COPY
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This First Amendment (this “Amendment”) to the Loan and Security Agreement
referenced below is entered into as of February 23, 2009, among LEAF III B SPE,
LLC, a Delaware limited liability company, as Borrower (the “Borrower”), the
Lenders party thereto (the “Lenders”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association organized under the laws of the United States, as
paying agent (together with its successors and assigns in such capacity, the
“Paying Agent”), KEY EQUIPMENT FINANCE INC., a Michigan corporation (“KEF”), as
facility agent and collateral agent (together with its permitted successors in
such capacities, the “Facility Agent” and the “Collateral Agent”) and the
REQUIRED LENDERS.
R E C I T A L S:
     WHEREAS, the Borrower, the Lenders, the Paying Agent, and KEF, as Facility
Agent and the Collateral Agent, are parties to the Loan and Security Agreement,
dated as of May 30, 2008 (as amended, supplemented and otherwise modified from
time to time, the “Loan and Security Agreement”);
     WHEREAS, the parties hereto desire to amend the Loan and Security Agreement
pursuant to Section 9.10(a) thereof to make certain amendments thereto as
further described in this Amendment;
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     Section 1. Amendments to the Loan and Security Agreement. Effective as of
the execution and delivery of this Amendment by all parties hereto:
          (a) Section 2.16 of the Loan and Security Agreement is hereby amended
by adding, as new Section 2.16(d), the following:
          (d) If a Contract to be replaced in connection with the acquisition by
the Borrower of a Substitute Contract, the Borrower may request the removal and
substitution of such Contract subject to the satisfaction of the conditions
precedent described in Section 3.02 hereof to the same extent as if the
Substitute Contract to replace such Contract hereunder was originally pledged
hereunder on the Closing Date. Upon the satisfaction of the conditions specified
in this Section 2.16(d) and any conditions to the repurchase or substitution of
Contracts under the Purchase and Contribution Agreement and the Servicing
Agreement, including the requirements set forth in the definition of “Substitute
Contract”, the Collateral Agent shall, upon receipt of the Request for Release
and Receipt, release the Replaced Contract for which a Substitute Contract is
being substituted, together with its related Conveyed Assets from the Lien of
the Loan and Security Agreement; provided, the foregoing release shall only be
available if, after giving effect thereto and the substitution of the Substitute
Contract therefor, there shall not be an Event of Default.

 



--------------------------------------------------------------------------------



 



          (b) Section 2.20(a) of the Loan and Security Agreement is hereby
amended by replacing the section in its entirety with the following:
          (a) On or after the date of the First Amendment to this Agreement, the
Borrower shall not enter into any new Hedging Agreements with respect to any
Advance. With respect to each Advance occurring prior to such date, the Borrower
shall have entered into, and shall maintain, one or more the Hedge Agreements,
having a notional amount at least equal to or greater than ninety-six percent
(96%) of the outstanding principal balance of such Advance.
          (c) Section 4.01(p) of the Loan and Security Agreement is hereby
amended by (1) deleting the period (“.”) appearing at the end of clause
(iii) thereof and inserting a semi-color (“;”) in place thereof and (2) adding
the following clause (iv) at the end of such section:
          (iv) the weighted average life of all Purchased Contracts pledged
under this Agreement (including the Substitute Contracts to be acquired and
pledged, but excluding Replaced Contracts to be released, on such Purchase Date)
does not exceed by a period greater than one and a half (1.5) calendar months
the shortest weighted average life of all Purchased Contracts pledged under this
Agreement reported in the most recently delivered Purchase Date Notice or
Servicer Report (excluding the Substitute Contracts to be acquired, but
including Replaced Contracts to be released, for Replaced Contracts on such
Purchase Date).
     Section 2. Representations and Warranties. The Borrower represents and
warrants that (i) it has the power and is duly authorized to execute and deliver
this Amendment, (ii) this Amendment has been duly authorized, executed and
delivered, (iii) it is and will continue to be duly authorized to perform its
respective obligations under the Transaction Documents and this Amendment,
(iv) the execution, delivery and performance by it of this Amendment shall not
(1) result in the breach of, or constitute (alone or with notice or with the
lapse of time or both) a default under, any material agreement or instrument to
which it is a party, (2) violate (A) any provision of law, statute, rule or
regulation, or organizational documents or other constitutive documents, (B) any
order of any Governmental Authority or (C) any provision of any material
indenture, agreement or other instrument to which it is a party or by which it
or any of its property is or may be bound, or (3) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower other than pursuant to the Transaction
Documents, (v) this Amendment and each of the Transaction Documents to which it
is a party or by which it or its assets may be or is bound constitutes its
legal, valid and binding obligations, enforceable against it (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium and similar laws affecting creditors’ rights generally and to general
principles of equity), (vi) except as publicly disclosed, there are no actions,
suits, investigations (civil or criminal) or proceedings at law or in equity or
by or before any Governmental Authority pending or, to its knowledge, threatened
against or affecting it or any of its business, property or rights (1) which
involve any Transaction Documents or (2) which would be materially likely to
result in a material adverse effect on its business, assets, operations or
financial condition and (vii) it is not in default or violation with respect to
any law, rule or regulation, judgment, writ, injunction or decree order of any
court,

2



--------------------------------------------------------------------------------



 



governmental authority, regulatory agency or arbitration board or tribunal.
Except as expressly amended by the terms of this Amendment, all terms and
conditions of the Loan and Security Agreement shall remain in full force and
effect and are hereby ratified in all respects.
     Section 3. Defined Terms; Headings. All capitalized terms used herein,
unless otherwise defined herein, have the same meanings provided herein or in
Appendix A to Purchase and Contribution Agreement. The headings of the various
Sections of this Amendment have been inserted for convenience of reference only
and shall not be deemed to be part of this Amendment.
     Section 4. Limited Amendment. This Amendment is limited precisely as
written and shall not be deemed to (a) be a consent to a waiver or any other
term or condition of the Loan and Security Agreement, the other Transaction
Documents or any of the documents referred to therein or executed in connection
therewith or (b) prejudice any right or rights any Lender, the Required Lenders
or Hedging Agreement counterparty may now have or may have in the future under
or in connection with the Loan and Security Agreement, the other Transaction
Documents or any documents referred to therein or executed in connection
therewith. Whenever the Loan and Security Agreement is referred to in the Loan
and Security Agreement or any of the instruments, agreements or other documents
or papers executed and delivered in connection therewith, it shall be deemed to
mean the Loan and Security Agreement, as the case may be, as modified by this
Amendment. Except as hereby amended, no other term, condition or provision of
the Loan and Security Agreement shall be deemed modified or amended, and this
Amendment shall not be considered a novation.
     Section 5. Construction; Severability. This Amendment is a document
executed pursuant to the Loan and Security Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered or applied in accordance
with the terms and provisions thereof. If any one or more of the covenants,
agreements, provisions or terms of this Amendment shall be held invalid in a
jurisdiction for any reason whatsoever, then, in such jurisdiction, such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Amendment and shall
in no way affect the validity or enforceability of the other covenants,
agreements, provisions or terms of this Amendment.
     Section 6. Counterparts; Facsimile Signature. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. The parties may execute facsimile copies of this Amendment
and the facsimile signature of any such party shall be deemed an original and
fully binding on said party.
     Section 7. Governing Law. This Amendment shall be governed and construed in
accordance with the applicable terms and provisions of Section 9.08 (Governing
Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial) of the
Loan and Security Agreement, which terms and provisions are incorporated herein
by reference.
     Section 8. Successor and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
the Loan and Security Agreement to be duly executed by their respective
authorized officers as of the day and year first written above.

          BORROWER:  LEAF III B SPE, LLC
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:  
President/COO      FACILITY AGENT,
COLLATERAL AGENT
AND AS A REQUIRED LENDER:
  KEY EQUIPMENT FINANCE INC.       By:   /s/ Todd T. Oliver         Name:   Todd
T. Oliver        Title:   Designated Signer      PAYING AGENT:   U.S. BANK
NATIONAL ASSOCIATION
      By:   /s/ Tamara Schultz-Fugh         Name: Tamara Schultz-Fugh        
Title:  Vice President      A REQUIRED LENDER:   RELATIONSHIP FUNDING COMPANY,
LLC
      By:   /s/ R. Scott Chisholm         Name:   R. Scott Chisholm       
Title:   Authorized Signer     

First Amendment to Loan and Security Agreement

 